                          UNITED STATES DISTRICT COURT

                          MIDDLE DISTRICT OF LOUISIANA

GREGORY SWAFFORD
                                                         CIVIL ACTION
VERSUS
                                                         NO. 18-789-JWD-EWD
EXPERIAN INFORMATION
SOLUTIONS, INC., ET AL.
                                        OPINION

       After independently reviewing the entire record in this case and for the reasons set

forth in the Magistrate Judge's Report dated July 25, 2019, to which no opposition was filed;

       IT IS ORDERED that the Plaintiff’s claims against Equifax Information Services, Inc.

and LexisNexis Risk Solutions, Inc. only are dismissed for failure to prosecute pursuant to

Local Civil Rule 41(b).

       IT IS FURTHER ORDERED that, pursuant to Local Civil Rule 41(b)(3), on the

motion of Plaintiff filed within (30) days, and upon a showing of good cause, the Court may

consider reinstatement of Plaintiff’s claims against Equifax Information Services, Inc. and

LexisNexis Risk Solutions, Inc.

       Signed in Baton Rouge, Louisiana, on August 13, 2019.

                                            S
                                      JUDGE JOHN W. deGRAVELLES
                                      UNITED STATES DISTRICT COURT
                                      MIDDLE DISTRICT OF LOUISIANA
